Citation Nr: 0303294	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  99-13 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a disability manifested 
by pleuritic chest pain with shortness of breath.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from June 1994 to June 
1997.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied service connection for 
pleuritic chest pain with shortness of breath.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.  The veteran has been notified of the evidence he 
should obtain and which evidence VA would obtain.

2.  There is no medical evidence attributing the veteran's 
complaints of pleuritic chest pain with shortness of breath 
to a diagnosed disability.


CONCLUSION OF LAW

A disability involving pleuritic chest pain with shortness 
was not incurred in or aggravated by service, and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.303, 
3.310 (2002).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a disability 
manifested by pleuritic chest pain with shortness of breath.  
He claims that these symptoms had their onset in service.  
For the reasons set forth below, the Board disagrees and 
finds that the preponderance of the evidence is against the 
veteran's claim.

In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, a factual 
background, and an analysis of the issue on appeal.

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  The VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See also 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159). 

The Board finds that VA has complied with the duty-to-assist 
requirement of the VCAA.  The veteran has been afforded 
several VA examinations in connection with his claim.  In 
addition, there is no indication in the record that 
outstanding medical records exist that have not been obtained 
and associated with the claims file.  In his Application for 
Compensation, the only civilian medical records identified by 
the veteran were from Fairview Oxboro Clinic.  Medical 
records from that facility have been obtained.  The RO also 
obtained medical records from HealthPartners Urgent Care 
Clinic.  Finally, the veteran was afforded the opportunity to 
testify at a hearing before a hearing officer at the RO in 
August 1999.  Thus, there is no further duty to assist the 
veteran under the VCAA. 

The Board further observes that the discussions in the rating 
decision of November 1998, the statement of the case issued 
in January 1999, the supplemental statements of the case 
issued in August 2000 and October 2001, as well as various 
letters by the RO have informed the veteran of the 
information and evidence necessary to substantiate his claim.  
These documents, in essence, explain that evidence needs to 
show that he has a current disability that is either related 
to service or to a service-connected disability.  In February 
2001 letter, moreover, the RO notified the veteran of the 
evidence he is expected to obtain and which evidence VA would 
obtain.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
The veteran has also been notified of the provisions of the 
VCAA. 

The Board thus finds that further development of the record 
is not necessary and that additional advisement under 38 
U.S.C. § 5103(a) is not required.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  
Disposition of the veteran's claim at the present time is 
appropriate.

II.  Discussion

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§1110; 38 C.F.R. § 3.303(a).  Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).

In addition, a disability which is proximately due to or the 
result of another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability, and no more, over 
and above the degree of disability existing prior to the 
aggravation.  Id; see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995). 

In this case, the veteran's claim for service connection for 
pleuritic chest pain with shortness of breath fails, as no 
medical evidence reveals an underlying disability to account 
for these symptoms.  Based on the veteran's failure to meet 
this element alone, the Board can only conclude that the 
preponderance of the evidence is against his claim. 

The veteran's service medical records show that he was seen 
on numerous occasions for complaints of pleuritic chest pain 
with shortness of breath.  However, no chronic disease entity 
was identified.  Of particular relevance, a spirometry 
performed in August 1996 was normal.  When seen in October 
1996, the diagnostic impression was "noncardiac chest pain 
which is likely musculoskeletal in etiology which may be 
exacerbated by stress."  In November 1996, the veteran 
reported pleuritic chest discomfort associated with 
depression.  Chest X-rays were within normal limits, and 
baseline lung functioning was also normal.  The assessment 
was recurrent pleuritic chest pain, perhaps stress related, 
but will rule out recurrent pleural effusion versus collagen 
vascular disorder.  In March 1997, it was noted that all 
studies to date had been negative.   The clinician reported 
that the etiology of the veteran's chest discomfort was not 
apparent but was likely costochondritis, although work-ups 
had been negative for this.  Methacholine challenge testing 
revealed no evidence of airway hyperactivity.  The veteran's 
separation examination also found no chronic disease entity 
to account for the veteran's complaints of chest discomfort. 

The veteran's complaints of pleuritic chest pain continued 
after service.  The veteran was seen at Fairview Oxboro 
Clinic in September 1997 for right-sided chest pain while 
sneezing, laughing, walking up stairs, and taking deep 
breaths.  The diagnosis was "pleuritic chest pain."   In 
May 1999, the veteran was seen at HealthPartners Urgent Care 
for right-side chest pain associated with poor sleep, 
generalized fatigue, lack of motivation, and decreased 
concentration and appetite.  Objectively, the veteran's lungs 
were clear with fair air entry.  The assessment was possible 
cyclothymia, which was described as a chemical imbalance of 
the nerves causing neurotransmitter dysfunction.  The veteran 
was therefore started on Zoloft.  

A July 2000 VA examination also revealed no objective 
pathology of the lungs.  A physical examination revealed that 
the lungs were clear, with no chest wall pain or tenderness 
and no deformity.  The lungs showed no evidence of 
bronchospasm, congestion or consolidation.  Examination of 
the heart also showed a sinus rhythm without murmurs, 
gallops, or palpable hypertrophy.  It was also noted that the 
apex was in the midclavicular line.  First and second heart 
sounds were normal.   The examiner's impression was right 
chest pain which is pleuritic in origin, with no significant 
X-ray abnormalities and normal pulmonary functioning.  The 
examiner also found that the cardiovascular system showed no 
abnormalities.  

The veteran was afforded a VA examination in November 2002 to 
determine whether the veteran's complaints of pleuritic chest 
pain and shortness of breath could be attributed to a 
clinical diagnosis.  During the interview, the veteran 
reiterated his complaints of chest pain with shortness of 
breath dating back to basic training.  He explained that 
these episodes occurred when he was "all stressed out."  
Upon physical examination, the veteran's lungs were clear 
throughout all fields to percussion and auscultation.  No 
costovertebral angle tenderness was found.  There also was no 
tenderness with palpation over the chest wall or at the 
costochondral junctions.   No carotid bruit was heard.  The 
heart was in sinus rhythm without gallop, rub, click, or 
murmur.  A chest X-ray was clear, and findings from pulmonary 
function testing were within normal limits for the veteran's 
age and height.  

Based on the veteran's history and the examination results, 
the examiner identified no underlying condition to account 
for the veteran's complaints of chest pain and shortness of 
breath.  The examiner stated that costochondritis seemed 
unlikely since the veteran did not have costochondral 
tenderness.  He explained that the veteran's pain was not 
typical of chest wall myalgia, as that pain was usually very 
brief and not necessary pleuritic.  The examiner then pointed 
out that the veteran had continuing problems with cyclic 
depression, that the veteran himself reported that these 
episodes of pleuritic pain seemed to occur with the onset of 
stress, and that it was not uncommon for depression and/or 
anxiety to cause physical symptoms.  The examiner thus 
concluded that the veteran had recurring diaphragmatic pain 
(likely spasm) secondary to his service-connected adjustment 
disorder with depressive symptoms.  Parenthetically, the 
Board points out that an August 2000 RO decision granted 
service connection for recurrent adjustment disorder with 
depressive features.

After reviewing the evidence, it is apparent that the only 
current diagnoses related to the veteran's lungs are 
"pleuritic chest pain" and "recurring diaphragmatic pain."  
However, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); see 
also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 
1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability.); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).  Under these circumstances, the Board 
need not consider whether the veteran's symptoms involving 
pain and shortness of breath are related to service or to a 
service-connected disability.   Without an underlying 
disability, the veteran's claim fails.

The Board has considered the veteran's own lay statements in 
support of his claim, including a transcript from a hearing 
held at the RO in August 1999.  During his hearing, the 
veteran merely related his symptoms involving chest pain and 
shortness of breath but offered no additional medical 
evidence.  The hearing officer explained to the veteran that 
pain itself is not an illness for which he can receive 
compensation.  In any event, the Board notes that the veteran 
is not competent to attribute his complaints of chest pain to 
an identifiable condition.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
494-95 (1991) (laypersons are not competent to render medical 
opinions); see also 66 Fed. Reg. 45,620, 45, 630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(a)(2) (competency 
is an adjudicative determination).  Therefore, the veteran's 
lay statements are of limited probative value. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for pleuritic chest pain with shortness of breath.  
Hence, there is not an approximate balance of positive and 
negative evidence to which the benefit-of-the-doubt standard 
applies.  VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2098-
2099 (2000); see also Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (holding that the VCAA did not alter the 
benefit-of-the doubt doctrine).  Accordingly, the appeal is 
denied.


ORDER

Service connection for a disability manifested by pleuritic 
chest pain with shortness of breath is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

